Citation Nr: 0414612	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  98-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1974 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for a low back disorder.  

In a June 2000 decision, the Board reopened the veteran's 
claim and denied it on the merits.  In December 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision with respect to the portion 
which denied service connection and remanded the case 
pursuant to a Joint Motion for Remand for consideration of 
the claim under the Veterans Claims Assistance Act of 2000 
(VCAA) which was enacted in November 2000.

In June 2003, a hearing was held before the Board sitting at 
the RO in Jackson.  38 U.S.C.A. § 7107(b) (c) (West 2002).  

In July 1999 and June 2000, the Board alerted the RO to the 
fact that the veteran had appeared to raise the issues of 
service connection for digestive tract disease and loss of 
visual acuity as well as increased ratings for all his 
service connected disabilities, to include "retroactive" 
compensation for his scar disabilities.  These claims were 
referred to the RO for appropriate action, but it does not 
appear that any action has been taken.  Therefore, the Board 
once again refers these issues to the RO for appropriate 
action if action has not already been taken.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 



REMAND

The veteran claims entitlement to service connection for a 
low back disorder.  He asserts that he injured his back 
during service and that he has continued to have symptoms of 
back pain which persist until the present.  

The evidence of record reveals that the veteran is receiving 
treatment for chronic low back pain.  The veteran indicated 
at the June 2003 hearing that he continued to receive 
treatment for his back at VA medical facilities.  Review of 
the evidence of record reveals that the latest VA medical 
records are dated in 2001.  Therefore, on remand the 
veteran's current VA medial records must be obtained.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, in August 2001, the Board received VA medical 
records dated from 1999 to 2001.  The RO must review this 
evidence in the first instance before the Board may consider 
it on appeal.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1346-47 (Fed. Cir. 2003).

At the June 2003 hearing the veteran and his representative 
indicated that a medical opinion from a private physician had 
previously been submitted in support of the veteran's claim 
for service connection.  They specifically identified the 
evidence as a letter from a Michael E. Steuer, M.D., with a 
dictation date of April 11, 2000.  The Board has reviewed 
both volumes of the claims file and does not find this piece 
of evidence to be of record.  If it is not in a temporary 
file at the RO, the RO should ask the veteran and his 
representative to resubmit a copy of this letter.  

The RO should note that Dr. Steuer's last name is apparently 
misspelled in the Travel Board hearing transcript.  There is 
other evidence in the file, dated in December 1998 from Dr. 
Steuer of the Delta Pain Clinic in Greenville.  The veteran 
testified at the Travel Board hearing the Dr. Steuer now 
practices in Southaven, Mississippi.  
Finally, a VA examination of the veteran and a request for a 
medical opinion as to the etiology of the veteran's current 
low back disorder appears warranted in this case.  The Court 
has also held that, when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992); see also 38 C.F.R. § 3.159(c)(4)(i).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
remanded to the RO for the following development:

1.  Ensure compliance with VA's duties to 
assist the veteran in the development of 
his claims, as set forth in 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
low back disorder since his separation 
from service.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The RO should 
specifically request the veteran's VA 
treatment records from VAMC Jackson for 
the period of time from 2001 to the 
present.  All information obtained should 
be made part of the file.  

3.  The veteran and his representative 
should be asked to provide a copy of the 
April 11, 2000, letter from Dr. Steuer 
which the veteran testified about at the 
Travel Board hearing (please note the 
paragraph above in the body of the remand 
about this matter).  The RO should also 
assist the veteran in obtaining recent 
treatment records, if any, from Dr. 
Steuer pursuant to #1 above.

4.  The veteran should be accorded the 
appropriate VA examination for low back 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the low back disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested, if possible, to 
give a specific diagnosis of the veteran's 
current low back disorder.  

?	The examiner is requested to review 
the medical evidence of record with 
specific attention to the veteran's 
service medical records which show 
treatment for back strain in October 
1976; a physical profile serial 
report limiting the veteran's duties 
for a week in October 1976 due to low 
back strain; another physical profile 
serial report limiting the veteran's 
duties for 30 days in November-
December 1979 due in part to low back 
pain, sprain, strain, or spasm; and 
the report of the April 1982 VA 
examination, conducted within 4 
months of the veteran's separation 
from service, including findings on 
orthopedic examination and evidence 
of muscle spasm on the x-ray report 
at that time.  

?	The examiner is then requested to 
express an opinion, if possible, as 
to whether any current low back 
disorder is "at least as likely as 
not" related to or caused by the in-
service back injury.  (The examiner 
should note that the term "at least 
as likely as not" does not mean 
within the realm of medical 
possibility, but rather that the 
medical evidence both for and against 
a conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to 
find against it.)

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should readjudicate the claim 
in light of any evidence received.  If 
the benefit sought on appeal is denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


